Citation Nr: 1521355	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent from February 18, 2009, and in excess of 70 percent from January 23, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
REMAND

The Veteran served on active duty from August 11, 1969 to January 29, 1972; he had 11 months and 21 days of service prior to August 11, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 10 percent evaluation, effective from February 18, 2009.  In March 2013, the Appeals Management Center (AMC) increased the initial evaluation to 30 percent and awarded a 70 percent rating effective from February 23, 2013.  A supplemental statement of the case was issued in March 2013.  

The case was returned to the Board in April 2013.  Meanwhile, the RO continued to undertake evidentiary development.  This was done apparently in response to an application for a total disability rating based on individual unemployability that the Veteran filed in November 2013.  The RO secured an examination of the Veteran in May 2014 and thereafter issued a rating decision in August 2014 whereby the 70 percent rating was continued.  The RO specifically noted that improvement in the Veteran's disability had been shown on examination, but because the evidence had not reflected that the improvement had been "sustained," a reduction in the Veteran's rating was not effectuated.  No supplemental statement of the case was issued.

Because additional evidentiary development was undertaken without issuance of a supplemental statement of the case, and because the Veteran has not waived this right, a remand is required for the agency of original jurisdiction (AOJ) to issue a supplemental statement of the case.  38 C.F.R. § 19.31 (2014).  

(The AOJ should be mindful that this appeal stems from the original award of service connection, so any reduction in rating may occur as part of the process of staging the initial rating(s) in accordance with Fenderson v. West, 12 Vet. App. 119 (1999).)  

The case is REMANDED to the AOJ for the following actions:

The AOJ should consider the entire record, especially the evidence received since the AMC issued a supplemental statement of the case in March 2013.  Any additional evidentiary development should be undertaken as deemed appropriate, including any further staging of the Veteran's ratings for PTSD from February 18, 2009, to the present.  A supplemental statement of the case should be issued and the Veteran should be given opportunity to respond before the case is returned to the Board.  (The supplemental statement of the case should include analysis of whether a total rating based on individual unemployability due to PTSD is warranted at any point during the claim period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).)  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


 


